8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allan Noah SPITZER, Petitioner-Appellant,v.W. D. BLANKENSHIP;  Attorney General of the Commonwealth ofVirginia, Respondents-Appellees.
No. 93-6485.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  November 2, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-91-776-R)
Allan Noah Spitzer, Appellant Pro Se.
Richard Bain Smith, Assistant Attorney General, Richmond, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before HALL, PHILLIPS, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Allan Noah Spitzer seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988) and denying his motion for reconsideration.*  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Spitzer v. Blankenship, No. CA-91-776-R (W.D. Va.  July 21, 1992, Mar. 30, and Apr. 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The district court construed Sptizer's motion for reconsideration under Fed.  R. Civ. P. 60(b).  Since Spitzer's motion was served within ten days of the entry of judgment and called into question the correctness of the judgment, it should have been construed as a motion under Fed.  R. Civ. P. 59(e).   See Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978);   Dalton v. First Interstate Bank, 863 F.2d 702 (10th Cir. 1988).  We nonetheless find that the court did not abuse its discretion in denying the motion